Case 1:19-cr-20653-FAM Document 1 Entered on FLSD Docket 10/04/2019 Page   1 of YH
                                                                     FILED by   4                              D.C.


                                                                                              Oct 4, 2019
                               UNITED STATES DISTRICT COURT                                  ANGELA E. NOBLE
                               SOUTHERN DISTRICT OF FLORIDA                                 CLERK U.S. DIST. CT.
                                                                                            S. D. OF FLA. - MIAMI

                          CASE    No.19-20653-CR-MORENO/LOUIS
                                       18 U.S.C. § 876(c)
                                       18 U.S.C. § 1038(a)(l)(A) and (c)

 UNITED STATES OF AMERICA

 vs.

 FREDDY VELAZQUEZ,

                  Defendant.

 - ------- - - - -- - -I
                                          INDICTMENT

        The Grand Jury charges that:

                                          COUNT ONE
                               Mailing Threatening Communications
                                        18 U.S.C. § 876(c)

        On or about February 15,2019, in Miami-Dade County, in the Southern District of Florida,

 and elsewhere, the defendant,

                                    FREDDY VELAZQUEZ,

 did knowingly and willfully cause to be delivered by the United States Postal Service, a

 communication addressed to "The Federal Courthouse" at "400 North Miami Avenue, Miami,

 Florida, 33 132,'' containing a threat to injure persons and property at that address, by means of a

 chemical substance, in violation of Title 18, United States Code, Sections 876(c) and 2.

        It is further alleged that such communication was addressed to a United States judge, a

 Federal law enforcement otlicer, and an official who is covered by Title 18, United States Code,

 Section 111 4.
Case 1:19-cr-20653-FAM Document 1 Entered on FLSD Docket 10/04/2019 Page 2 of 4



                                           COUNT TWO
                                   False Information and Hoaxes
                                 (18 U.S.C. § 1038(a)(l)(A) and (c))

        On or about February 15, 2019, in Miami-Dade County, in the Southern District of Florida,

 the defendant,

                                     FREDDY VELAZQUEZ,

 did engage in conduct with the intent to convey false and misleading information, under

 circumstances where such information may reasonably be believed and where such information

 indicated that an activity has taken place, was taking place, and will take place that would

 constitute a violation of Chapter 10 of Title 18, United States Code, that is, 18 U .S.C. § 175,

 use of a biological weapon against any person or property within the United States, in that the

 Defendant made statements by mail reporting the placement of chemicals at 400 North Miami

 A venue, Miami, Florida, 33 132, in violation of Title 18, United States Code, Sections

 1038(a)(l)(A) and (c), and 2.



                                              A TRUE BILL



                                              -
                                              F<JlIBPERSON




 ARIANA FAJARDO ORS HAN \
 UNITED STATES ATTORNEY




                                                  2
  Case 1:19-cr-20653-FAM Document 1 Entered on FLSD Docket 10/04/2019 Page 3 of 4
                                              UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                      CASE NO.- - - - - - - - - - - - - - - - - -
  v.
                                                              CERTIFICATE OF TRIAL ATTORNEY*
Freddy Velazquez
                                                              Superseding Case Information:
               Defendant

Court Division: (Select One)                                  New defendant(s)            Yes        No
 ✓     Miami                 Key West                         Number of new defendants
       FTL                   WPB          FTP                 Total number of counts

         1.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                    probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.          I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)       No
                    List language and/or dialect
         4.         This case will take _2_ days for the parties to try.
         5.         Please check appropriate category and type of offense listed below:

                    (Check only one)                                  (Check only one)


                                                 ✓
         I          0 to~ days                                        Petty
         II         6 to 10 days                                      Minor
         III        11 to 20 days                                     Misdem.
         IV         21 to 60 days                                     Felony              ✓

         V          61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
                                                                       ---------------
          (Attach copy of dispositive order)
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
              ls this a potential death penalty case? (Yes or No)

          7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                     prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

          8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                     prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No ✓




                                                                                      tat s Attorney
                                                                      Court ID A550221 l
 *Penalty Sheet(s) attached                                                                                    REV 8/13/2018
Case 1:19-cr-20653-FAM Document 1 Entered on FLSD Docket 10/04/2019 Page 4 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

 Defendant's Name: FREDDY VELAZQUEZ


 Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count#: 1

 Mailing Threatening Communications

 Title 18, United States Code, Section 876(c)

 *Max. Penalty: 10 Years' Imprisonment

 Count#: 2

 False Information and Hoaxes

 Title 18, United States Code, Section 1038(a)(I)(A)

 *Max. Penalty: 5 Years' Imprisonment

  * Refers only to possible term of incarceration, does not include possible fines, restitution,
             special assessments, parole terms, or forfeitures that may be applicable.




                                                                                                   II
                                                                                                   II
                                                                                                   t


                                                                                                   I'
                                                                                                   f




                                                                                                   Il
                                                                                                   f
